Opinion by
Judge Pryor:
The devise to the children of the two brothers was as a class, and not intended to give them equal interests with the sisters of the' testator. We perceive no conflict in any of the clauses of the will on this subject. The language “children of my two brothers” denotes a class, and when considering the relation the testator bore to the devisees all doubt on the subject is removed. The two sisters surviving stood in the same relation to the testator that the ancestors of their children would, if living. They take as a class, and what their ancestors would have taken if the devise had been to the brothers and sisters of the devisor in equal portions.
The case of Lackland’s Heirs v. Downing, 11 B. Mon. 32, is conclusive of this case.
Judgment reversed and cause remanded for further proceedings.